Title: To Alexander Hamilton from Barbara Moland, 19 June 1797
From: Moland, Barbara
To: Hamilton, Alexander


St. Vincent [Windward Islands] June 19, 1797. “I hope you will excuse the liberty I take in addressing this to you, but … your former attention to the late M Joseph Moland in the business between Mr John Stephens and him on a Bond Sent by Sir John St Clair to Mr Moland—Induces me to hope you will let me know; if by the last treaty with Great Britain, whether I can get the lands that was made Over to Mr Moland by his Nephew Sir John St Clair, Situated on the East Side of Lake Champlain in the County of Albany granted to Sir J: St Clairs Father … As Mr Moland has left a Son and two Daughters and I being nearest of Kin to them I would esteem it a very great favor if you Sir woud Act for them and See if you could get Possession of this land or Even a Compensation for them.…”
